DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on November 10, 2020. 
Claims 1-16 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: “sheet belt” in [0005] of the specification should be “seat belt”. Appropriate correction is required.

Claim Objections
Claims 1-16 are objected based on improper order of claims. Per MPEP 608.01(i)(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soya (JP2019077353A) in view of Kato (US 20050143895 A1). 
Regarding claims 1, 3, 5, and 7: 
With respect to claim 1, Sora teaches: 
an object detector that detects said another vehicle; (“The surrounding area monitoring sensor 2 is a detection device that detects the surrounding information of the host vehicle 50… The radar detects an obstacle outside the host vehicle 50 using radio waves” [0020]) 
a road-surface gradient angle calculator that calculates a gradient angle of a road-surface on which the own vehicle is traveling; (“the traveling resistance acquisition unit 3 acquires, as traveling resistance of the host vehicle 50, the weight of the host vehicle 50 and the gradient of the traveling path on which the host vehicle 50 is traveling.” [0021]) 
an own-vehicle speed calculator that calculates an own-vehicle speed, which is a vehicle speed of the own vehicle; (“the driving assistance apparatus according to the present invention includes a host vehicle speed acquisition unit for acquiring the vehicle speed of the host vehicle” [0008]) 
a deceleration-start-vehicle distance that calculates a deceleration-start inter-vehicle distance between the own vehicle and said another vehicle at a time when the own vehicle starts to decelerate through an engine brake; (“a preceding vehicle information acquisition unit for acquiring an inter-vehicle distance and a relative speed between the host vehicle and the preceding vehicle, A target inter-vehicle time setting unit that sets the time, a target braking / driving force computing unit that calculates a target braking / driving force that causes the preceding vehicle to follow the own vehicle, and a target braking / driving force occurs in the vehicle The target braking / driving force computing unit computes a target braking / driving force based on the inter-vehicle distance, the relative speed, and the traveling resistance of the host vehicle.” [0008]) This shows that the system calculates the inter-vehicle distance in which the own vehicle starts to brake and therefore decelerate. 
an engine-brake acceleration value calculator that calculates an acceleration value of the own-vehicle, obtained through the engine brake, at a time of a driving state where the own vehicle can operate the engine brake; (“By the way, as shown in FIG. 2, when the driver performs a driving operation of the own vehicle 50 so as to follow the preceding vehicle 60, from the inter-vehicle distance Xdist and the relative speed (Vp-Vf) with the preceding vehicle 60, The target braking / driving force Tdrv_ref of the vehicle 50 is determined, and the acceleration / deceleration operation of the vehicle 50 is performed.” [0033]) When an engine brake is operated, the acceleration of the own vehicle can be obtained and performed. 
an engine-brake acceleration value memory that stores an acceleration value calculated by the engine-brake acceleration value calculator; (“The braking / driving control unit 15 also corrects (overwrites) the accelerator pedal operation amount so that the actual braking / driving force becomes the target braking / driving force Topt_ref, and generates an engine brake.” [0038]) This shows that the acceleration value from the braking operation is stored, and can also be corrected. 
Sora does not teach, but Kato teaches:
wherein the deceleration-start inter-vehicle distance calculator reads an acceleration value corresponding to an own-vehicle speed calculated by the own-vehicle speed calculator and a gradient angle calculated by the road-surface gradient angle calculator from the engine-brake acceleration value memory and then calculates the deceleration-start inter-vehicle distance; (“the target vehicle-to-vehicle distance according to the running mode controlled by the mode-changing operation unit 20 is controlled on the basis of the information on the preceding vehicle, such as the speed and the distance of the preceding vehicle acquired by the IPU 5, and the target vehicle speed is corrected according to the gradient of the road determined by the road gradient determination unit 21 and output to the ECU 7 as a target value of the engine output control performed by the ECU 7.” [0037]) This takes the own vehicle speed and road gradient, which can be used to find the acceleration, and uses those parameters to calculate an appropriate vehicle-to-vehicle distance, which is the determined inter-vehicle distance for deceleration to start. 
wherein when an inter-vehicle distance between the own vehicle and said another vehicle becomes smaller than the deceleration-start inter-vehicle distance calculated by the deceleration-start inter-vehicle distance calculator, deceleration of the own vehicle through the engine brake is started; (“The vehicle-to-vehicle distance between the vehicle and the preceding vehicle is controlled so as to be equal to the target vehicle-to-vehicle distance by performing the deceleration using an automatic brake from the PCU 6 via the VDC 8 as necessary” [0053]) This shows that a target vehicle-to-vehicle distance is set, and when the inter-vehicle distance is equal or would be smaller than the set distance, the vehicle automatically decorates using the engine brake. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Soya’s driving support for vehicle following and Kato’s driving support using acceleration and road gradient (“to provide a vehicle active drive assist system capable of eliminating an effect of a change in an acceleration/deceleration responsiveness of a vehicle due to road gradients, and performing a following run for maintaining an adequate vehicle-to-vehicle distance to a preceding vehicle.” See Kato [0008]). 

With respect to claim 3, Soya in combination with Kato, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Soya and Kato teaches a driving support system for vehicle following of claim 1. Soya further teaches wherein based on a speed difference between an engine-brake-start own-vehicle speed, which is an own-vehicle speed at a time when operation of the engine brake is started, and an engine-brake-release own-vehicle speed, which is an own-vehicle speed at a time when operation of the engine brake is released, and based on a time between an engine-brake-start time instant, which is a time instant when operation of the engine brake is started, and an engine-brake-release time instant, which is a time instant when operation of the engine brake is released, the engine-brake acceleration value calculator calculates an acceleration value of the own vehicle, obtained through the engine brake; (“acquiring the vehicle speed of the host vehicle, a preceding vehicle information acquisition unit for acquiring an inter-vehicle distance and a relative speed between the host vehicle and the preceding vehicle, A target inter-vehicle time setting unit that sets the time, a target braking / driving force computing unit that calculates a target braking / driving force that causes the preceding vehicle to follow the own vehicle, and a target braking / driving force occurs in the vehicle The target braking / driving force computing unit computes a target braking / driving force based on the inter-vehicle distance, the relative speed, and the traveling resistance of the host vehicle.” [0008], “The target braking / driving force calculating unit may calculate the target braking / driving force based on the inter-vehicle distance and the relative speed, and may correct the calculated target braking / driving force based on the traveling resistance of the host vehicle.” [0010], “The target braking / driving force Tdrv_ref of the vehicle 50 is determined, and the acceleration / deceleration operation of the vehicle 50 is performed.” [0033]) Where the speed of the own vehicle and the time from the inter-vehicle distance is used for the acceleration that is determined based on the braking operation of the vehicle when decelerating to follow another vehicle. 

With respect to claims 5 and 7, Soya in combination with Kato, as shown in the rejection above, discloses the limitations of claims 1 and 3.
The combination of Soya and Kato teaches a driving support system for vehicle following of claims 1 and 3. Soya does not teach, but Kato teaches wherein the engine-brake acceleration value memory is provided with an acceleration-value map having two or more regions for segmenting the own-vehicle speeds and the gradient angles by respective threshold values and stores an acceleration value calculated by the engine-brake acceleration value calculator in the region to which an own-vehicle speed calculated by the own-vehicle speed calculator and a gradient angle calculated by the road-surface gradient angle calculator belong; (“determines whether the gradient of the road on which the vehicle is presently running is the downhill road or the uphill road, not the flat road. If it is determined that the road is not inclined, that is, the road is flat, the program exits the routine without changing the target vehicle speed previously calculated in Step S108. If it is determined that the road is the downhill road or the uphill road, the program advances to Step S110, and corrects the previously calculated target vehicle speed according to the gradient. For example, if it is determined that the present road is the downhill road, the target vehicle speed increase rate (the difference between the target vehicle speed calculated this time and the target vehicle speed calculated previously) is checked, and the acceleration of the vehicle on the downhill road is limited by reducing the target vehicle speed calculated this time so that the target vehicle speed increase rate is not more than an upper limit value set according to the gradient.” [0054-0055]) Kato shows that the vehicle speed and road gradient angle are correlated to each other and used to calculate an acceleration value using the own vehicle speed and the road surface gradient angle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Soya’s driving support for vehicle following and Kato’s driving support using acceleration and road gradient (“to provide a vehicle active drive assist system capable of eliminating an effect of a change in an acceleration/deceleration responsiveness of a vehicle due to road gradients, and performing a following run for maintaining an adequate vehicle-to-vehicle distance to a preceding vehicle.” See Kato [0008]). 

Claim(s) 2, 4, 6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soya (JP2019077353A) in view of Kato (US 20050143895 A1) and Ito (JP2014218968A). 
Regarding claims 2, 4, 6, and 8-16: 
With respect to claim 2, Soya in combination with Kato, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Soya and Kato teaches a driving support system for vehicle following of claim 1. Soya and Kato do not teach, but Ito teaches wherein the own vehicle can operate the engine brake in a driving state where at least one of a condition that an opening degree of a throttle valve of the own vehicle is the same as or smaller than a preliminarily set value, a condition for a fuel cut in which fuel to be supplied to an engine of the own vehicle is stopped, and a condition for an ignition cut in which ignition of fuel supplied to the engine of the own vehicle is stopped has been established; (“Specifically, in the ECU 100 according to the first embodiment, the idle flag is turned on (hereinafter also referred to as “idle on”) when the throttle opening degree based on the accelerator operation becomes lower than the first threshold Th1 (see FIG. 3). And the ignition timing is set to the fuel cut ignition timing. Furthermore, in the ECU 100 according to the first embodiment, a fuel cut (fuel cut) to stop the fuel supply from the injector 21 when the throttle opening degree based on the accelerator operation becomes lower than the second threshold Th2 (see FIG. 3)” [0027]) This shows that when the degree of the throttle valve is smaller or lower than a set threshold, then the ignition or fuel supplied to the engine is cute. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Soya’s driving support for vehicle following and Kato’s driving support using acceleration and road gradient with Ito’s throttle because (“it is an object of the present invention to provide a control device of an internal combustion engine capable of improving drivability at low vehicle speeds.” See Ito [0006]). 

With respect to claim 4, Soya in combination with Kato and Ito, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Soya, Kato, and Ito teaches a driving support system for vehicle following of claim 2. Soya further teaches wherein based on a speed difference between an engine-brake-start own-vehicle speed, which is an own-vehicle speed at a time when operation of the engine brake is started, and an engine-brake-release own-vehicle speed, which is an own-vehicle speed at a time when operation of the engine brake is released, and based on a time between an engine-brake-start time instant, which is a time instant when operation of the engine brake is started, and an engine-brake-release time instant, which is a time instant when operation of the engine brake is released, the engine-brake acceleration value calculator calculates an acceleration value of the own vehicle, obtained through the engine brake; (“acquiring the vehicle speed of the host vehicle, a preceding vehicle information acquisition unit for acquiring an inter-vehicle distance and a relative speed between the host vehicle and the preceding vehicle, A target inter-vehicle time setting unit that sets the time, a target braking / driving force computing unit that calculates a target braking / driving force that causes the preceding vehicle to follow the own vehicle, and a target braking / driving force occurs in the vehicle The target braking / driving force computing unit computes a target braking / driving force based on the inter-vehicle distance, the relative speed, and the traveling resistance of the host vehicle.” [0008], “The target braking / driving force calculating unit may calculate the target braking / driving force based on the inter-vehicle distance and the relative speed, and may correct the calculated target braking / driving force based on the traveling resistance of the host vehicle.” [0010], “The target braking / driving force Tdrv_ref of the vehicle 50 is determined, and the acceleration / deceleration operation of the vehicle 50 is performed.” [0033]) Where the speed of the own vehicle and the time from the inter-vehicle distance is used for the acceleration that is determined based on the braking operation of the vehicle when decelerating to follow another vehicle.

With respect to claims 6 and 8, Soya in combination with Kato and Ito, as shown in the rejection above, discloses the limitations of claims 2 and 4. 
The combination of Soya, Kato, and Ito teaches a driving support system for vehicle following of claims 2 and 4. Soya and Ito do not teach, but Kato teaches wherein the engine-brake acceleration value memory is provided with an acceleration-value map having two or more regions for segmenting the own-vehicle speeds and the gradient angles by respective threshold values and stores an acceleration value calculated by the engine-brake acceleration value calculator in the region to which an own-vehicle speed calculated by the own-vehicle speed calculator and a gradient angle calculated by the road-surface gradient angle calculator belong; (“determines whether the gradient of the road on which the vehicle is presently running is the downhill road or the uphill road, not the flat road. If it is determined that the road is not inclined, that is, the road is flat, the program exits the routine without changing the target vehicle speed previously calculated in Step S108. If it is determined that the road is the downhill road or the uphill road, the program advances to Step S110, and corrects the previously calculated target vehicle speed according to the gradient. For example, if it is determined that the present road is the downhill road, the target vehicle speed increase rate (the difference between the target vehicle speed calculated this time and the target vehicle speed calculated previously) is checked, and the acceleration of the vehicle on the downhill road is limited by reducing the target vehicle speed calculated this time so that the target vehicle speed increase rate is not more than an upper limit value set according to the gradient.” [0054-0055]) Kato shows that the vehicle speed and road gradient angle are correlated to each other and used to calculate an acceleration value using the own vehicle speed and the road surface gradient angle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Soya’s driving support for vehicle following and Kato’s driving support using acceleration and road gradient (“to provide a vehicle active drive assist system capable of eliminating an effect of a change in an acceleration/deceleration responsiveness of a vehicle due to road gradients, and performing a following run for maintaining an adequate vehicle-to-vehicle distance to a preceding vehicle.” See Kato [0008]). 

With respect to claims 9-16, Soya in combination with Kato and Ito, as shown in the rejection above, discloses the limitations of claims 1-2 and 5-8.  
The combination of Soya, Kato, and Ito teaches a driving support system for vehicle following of claims 1-2 and 5-8. Soya and Kato do not teach, but Ito teaches wherein the engine-brake acceleration value memory stores an acceleration value calculated by the engine-brake acceleration value calculator when off-operation of an ignition key of the own vehicle is performed; (“The RAM 103 is a memory for temporarily storing a calculation result by the CPU 101, a detection result of each sensor, and the like. The backup RAM 104 is a non-volatile memory that stores data to be stored when the ignition is turned off.” [0024]) This shows that the values that are determined during operation are stored in the memory when an off-operation if performed, or when the ignition is turned off. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Soya’s driving support for vehicle following and Kato’s driving support using acceleration and road gradient with Ito’s off-operation storage because (“it is an object of the present invention to provide a control device of an internal combustion engine capable of improving drivability at low vehicle speeds.” See Ito [0006]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Arai et al. (US 8352119 B2) is pertinent because (“The traveling control unit 41 outputs a control signal for controlling a traveling state (for example, a traveling state and a stop state of the subject vehicle following the preceding vehicle) of the subject vehicle on the basis of the signal of the detection result of the inter-vehicular distance between the subject vehicle and another vehicle (for example, the preceding vehicle or the like) existing in front of the subject vehicle detected by the inter-vehicular distance sensor 24 and the control gradient set by the control gradient setting unit 40. The control signal includes a control signal for controlling a gear shifting operation of the transmission (T/M), a control signal for controlling a driving force of the internal combustion engine (E) by using the throttle actuator 13, a control signal for controlling a deceleration due to the brake by using the brake actuator 14, or the like.” (35)) which pertains to detecting an inter-vehicular distance between the own vehicle and another vehicle, and calculating a deceleration.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662